Name: COMMISSION REGULATION (EC) No 1143/96 of 25 June 1996 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries
 Type: Regulation
 Subject Matter: trade policy;  taxation;  cooperation policy;  plant product;  tariff policy
 Date Published: nan

 No L 151 / 14 EN Official Journal of the European Communities 26. 6. 96 COMMISSION REGULATION (EC) No 1143/96 of 25 June 1996 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries 2. The tendering procedure shall concern common wheat for export to all third countries . 3 . The invitation shall remain open until 29 May 1997. During this period weekly awards shall be made, for which the quantities and the time limits for the sub ­ mission of tenders shall be as prescribed in the notice of invitation to tender. Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes . Article 3 The security referred to in Article 5 (3a) of Regulation (EC) No 1501 /95 shall be ECU 12 per tonne. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1 995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 95/96 (4), and in particular Article 4 thereof, Whereas, in view of the current situation on the cereals market, an invitation should be opened, in respect of common wheat, to tender for the export refund or tax provided for in Article 4 of Regulation (EC) No 1501 /95; Whereas the detailed procedural rules governing invita ­ tions to tender are as regards the fixing of the export refund, or export tax in Regulation (EC) No 1501 /95; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a ten ­ dering security of ECU 12 per tonne when they submit their tenders; Whereas it is necessary to provide for a specific period of validity for licences issued under that invitation to tender; whereas that period of validity must meet the needs of the world market for the 1996/97 marketing year, Whereas, in order to ensure the smooth operation of the export tendering procedure it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1 . Tenders shall be invited for the export refund or export tax provided for in Article 4 of Regulation (EC) No 1501 /95. Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (5), export licences issued under Article 8 ( 1 ) of Regulation (EC) No 1501 /95 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted . 2 . Subject to the provisions of Article 1 of Commission Regulation (EC) No 1521 /94 (6) export licences issued in connection with the invitations to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue . Article 5 1 . The Commission shall decide, pursuant to the procedure laid down in Article 23 of Regulation (EEC) No 1766/92: (') OJ No L 181 , 1 . 7. 1992, p. 21 . I1) OJ No L 126, 24. 5. 1996, p. 37. 0 OJ No L 147, 30. 6. 1995, p. 7. h) OJ No L 18 , 24. 1 . 1996, p. 10 . 0 OJ No L 331 , 2. 12. 1988 , p . 1 . (" OJ No L 162, 30 . 6 . 1994, p . 47. 26 . 6 . 96 EN Official Journal of the European Communities No L 151 /15  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501 /95, or  to fix a minimum export tax, taking into account in particular the criteria laid down in Article 1 of Regula ­ tion (EC) No 1501 /95, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund . 3 . Where a minimum export tax is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of tax equal to or more than such minimum export tax. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in Annex I, to the telex or fax numbers in Annex II . If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph . Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1996. For the Commission Franz FISCHLER Member of the Commission No L 151 / 16 EN Official Journal of the European Communities 26. 6. 96 ANNEX I Weekly tender for the refund or the tax for the export of common wheat to all third countries (Regulation (EC) No 1143/96) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes A B Amount of export tax in ECU per tonne Amount of export refund in ECU per tonne 1 2 3 etc. \ ANNEX II The only numbers to use to call Brussels (DG VI-C-1 ) are :  telex:  22037 AGREC B,  22070 AGREC B (Greek characters);  fax:  295 25 15,  296 49 56.